Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21, 22, 23, 25, 28, 30, 32, 35, and 37 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 9, and 11-17 of U.S. Patent Number 11,019,570 B2. Although the claims are not identical, they are not patentably distinct from each other because the claims of the present invention are similar in scope to that of U.S. Patent Number 11,019,570 B2. For example:

Claims of the current invention
Claims of U.S. Patent No. 11,019,570 B2







[22. The method of claim 21, further comprising monitoring, by a client application of the client device, data generated responsive to the action of the user and transmitted to the one or more remote computing devices hosting the application.]




21. A method comprising:

detecting, by a client device of an entity, an event indicative of data generated responsive to transmission of other data to an application hosted on one or more remote computing devices of another entity, the transmission being initiated based in part on performance of an action via the client device;






receiving, by the client device, one or more content items based at least on identification of the application; and


displaying, by the client device, a content item from the one or more content items along with content of the application.











23. The method of claim 21, further comprising determining, by the client device responsive to detecting the event, additional content relating to the application to present.

25. The method of claim 21, further comprising detecting, by the client device, the event comprising one of a request to initiate help or a guided tour.


1. A method for presenting additional content for a network application accessed via an embedded browser of a client application, the method comprising:

monitoring, by a client application including computer-executable instructions executing on a client device in communication with a first server of a first entity, on an embedded browser of the client application, activity data generated responsive to a user action performed via the embedded browser and transmitted to a network application executing on one or more second servers of a second entity, the network application accessed via the embedded browser of the client application;

determining, by the client application, responsive to detecting an event based on the monitored activity data transmitted to the network application, to present additional content relating to the network application, the additional content provided by the first server of the first entity;

transmitting, by the client application, to the first server of the first entity, a request for additional content, the request identifying the network application;

receiving, by the client application from the first server, a sequence of content items selected based on the monitored activity data transmitted to the network application;

presenting, by the client application responsive to determining to present additional content, a first content item of the sequence of content items;

detecting, by the client application, an action responsive to display of the first content item; and

presenting, by the client application, a second content item of the sequence of content items responsive to detection of the action.




4. The method of claim 1, wherein the additional content is specific to the network application.



6. The method of claim 1, wherein the event is a request to initiate help.

7. The method of claim 1, wherein the event is a request to initiate a guided tour.




Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations “a client device comprising: a client application executable on one or more processors and configured to: detect…communicate…receive…and display” (Claim 28), “the client application is further configured to monitor…” (Claim 29), and “the client device is further configured to determine…” (Claim 30) , “the client application is further configured to select…” (Claim 31) , “the client application is further configured to detect…” (Claim 32) , “the client device is further configured to receive…” (Claim 33) , and “a browser within a client application on the client device is configured to access…” (Claim 34) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholders “device” and “application” coupled with functional language “configured to detect… communicate… receive… display… determine… select… detect… receive… access…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 28-34 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  “Referring now to FIG. 4, depicted is a block diagram of a system 400 of an embedded browser. In brief overview, the system 400 may include a client device 402 with a digital workspace for a user, a client application 404, cloud services 408 operating on at least one network device 432, and network applications 406 served from and/or hosted on one or more servers 430. The client application 404 can for instance include at least one of: an embedded browser 410, a networking agent 412, a cloud services agent 414, a remote session agent 416, or a secure container 418. The cloud services 408 can for instance include at least one of: secure browser(s) 420, an access gateway 422 (or CIS, e.g., for registering and/or authenticating the client application and/or user), or analytics services 424 (or CAS, e.g., for receiving information from the client application for analytics). The network applications 406 can include sanctioned applications 426 and non-sanctioned applications 428. 
Each of the above-mentioned elements or entities is implemented in hardware, or a combination of hardware and software, in one or more embodiments. Each component of the system 400 may be implemented using hardware or a combination of hardware or software detailed above in connection with FIG. 1. For instance, each of these elements or entities can  include any application, program, library, script, task, service, process or any type and form of executable instructions executing on hardware of the client device 402, the at least one network device 432 and/or the one or more servers 430. The hardware includes circuitry such as one or more processors in one or more embodiments. For example, the at least one network device 432 and/or the one or more servers 430 can include any of the elements of a computing device described above in connection with at least FIG. 1 for instance.” (see Page 23, Line 19 – Page 24, Line 10). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-26, 28, 30-33, 35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al., U.S. Patent Publication Number 2014/0129612 A1 in view of Hernacki et al., U.S. Patent Publication Number 2009/0164899 A1.




Claim 21:
Hamilton discloses a method comprising: 
detecting, by a client device of an entity, an event indicative of data generated responsive to transmission of other data to an application hosted on one or more remote computing devices of another entity (see Paragraph 0025 – Hamilton discloses this limitation in that the server help application may send commands to the client help application for the client help application to perform certain functions in the application.), the transmission being initiated based in part on performance of an action via the client device (see Paragraph 0023 – Hamilton discloses this limitation in that the client help application receives a user trigger to start the help process.); 
receiving, by the client device, one or more content items (see Paragraph 0023 – Hamilton discloses this limitation in that the client help application may receive data indicating one or more actions to execute on behalf of the user. This may continue until the help session is terminated.) based at least on identification of the application (see Paragraph 0016 – Hamilton discloses this limitation in that the emulator may obtain state information from the mobile application running on the client device to be able to provide help accordingly.).
Hamilton fails to expressly disclose:
displaying, by the client device, a content item from the one or more content items along with content of the application.  
	Hernacki teaches:
displaying, by the client device, a content item from the one or more content items along with content of the application (see Paragraph 0022 – Hernacki  teaches this limitation in that an administrator may push images of a query back to a user’s screen, along with visual cues.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in the combination of Hamilton and Hernacki, to include:
displaying, by the client device, a content item from the one or more content items along with content of the application
for the purpose of remotely guiding users through computer configurations in a more effective manner (see Paragraph 0012). Further, both Hamilton and Hernacki are concerned with providing real-time assistance to users remotely.  

Claim 23:
The combination of Hamilton and Hernacki teaches the method of claim 21, further comprising determining, by the client device responsive to detecting the event, additional content relating to the application to present (see Paragraph 0025 – Hamilton discloses this limitation in that the server help application may send commands to the client help application for the client help application to perform certain functions in the application.).  

Claim 24:
The combination of Hamilton and Hernacki teaches the method of claim 21, further comprising selecting, by the client device, the content item from the one or more content items, based at least on an action of accessing the application (see Paragraph 0020 – Hamilton discloses this limitation in that in response to the trigger, the remote support using the client help application is initiated. Also see Paragraph 0016 – Hamilton further discloses that the remote terminal may receive data from the client application to allow the customer support agent to view the user’s application experience.).  

Claim 25:
The combination of Hamilton and Hernacki teaches the method of claim 21, further comprising detecting, by the client device, the event comprising one of a request to initiate help or a guided tour (see Paragraph 0014 – Hamilton discloses this limitation in that the user may trigger a client help application which allows a customer support agent to view or view and control the application on the user’s mobile device.).  

Claim 26:
The combination of Hamilton and Hernacki teaches the method of claim 21, further comprising receiving, by the client device, the one or more content items in a sequence and displaying, by the client application, a second content item subsequent to the content item responsive to one or actions via the client application (see Paragraph 0023 – Hamilton discloses this limitation in that the client help application receives data indicating one or more actions to execute at the user’s device Also see Paragraph 0025 – Hamilton further discloses that actions may emulate the steps to perform a command.).  

Claim 28:
Hamilton discloses a client device comprising: 
a client application executable on one or more processors (see Paragraph 0048 – Hamilton discloses a device including processors for executing a method.) and configured to: 
detect an event indicative of data generated responsive to transmission of other data to an application hosted on one or more remote computing devices of another entity  (see Paragraph 0025 – Hamilton discloses this limitation in that the server help application may send commands to the client help application for the client help application to perform certain functions in the application.), the transmission being initiated based in part on performance of an action via the client device (see Paragraph 0023 – Hamilton discloses this limitation in that the client help application receives a user trigger to start the help process.); 
communicate, responsive to detection of the event, a request to a server of an entity of the client device for one or more content items based at least on identification of the application (see Paragraph 0023 – Hamilton discloses this limitation in that the client help application on the user's mobile device may contact the server help application on the remote terminal to set up a help session.); 
receive from the server of the entity one or more content items (see Paragraph 0023 – Hamilton discloses this limitation in that the client help application may receive data indicating one or more actions to execute on behalf of the user. This may continue until the help session is terminated.) based at least on the identification of the application (see Paragraph 0016 – Hamilton discloses this limitation in that the emulator may obtain state information from the mobile application running on the client device to be able to provide help accordingly.).  
Hamilton fails to expressly disclose:
display on a display device a content item from the one or more content items along with content of the application.  
	Hernacki teaches:
display on a display device a content item from the one or more content items along with content of the application (see Paragraph 0022 – Hernacki  teaches this limitation in that an administrator may push images of a query back to a user’s screen, along with visual cues.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in the combination of Hamilton and Hernacki, to include:
display on a display device a content item from the one or more content items along with content of the application
for the purpose of remotely guiding users through computer configurations in a more effective manner (see Paragraph 0012). Further, both Hamilton and Hernacki are concerned with providing real-time assistance to users remotely.  


Claim 30:
The combination of Hamilton and Hernacki teaches the client device of claim 28, wherein the client device is further configured to determine, responsive to detecting the event, additional content relating to the application to present (see Paragraph 0025 – Hamilton discloses this limitation in that the server help application may send commands to the client help application for the client help application to perform certain functions in the application.).  

Claim 31:
The combination of Hamilton and Hernacki teaches the client device of claim 28, wherein the client application is further configured to select the content item from the one or more content items, based at least on an action of accessing the application (see Paragraph 0020 – Hamilton discloses this limitation in that in response to the trigger, the remote support using the client help application is initiated. Also see Paragraph 0016 – Hamilton further discloses that the remote terminal may receive data from the client application to allow the customer support agent to view the user’s application experience.).  

Claim 32:
The combination of Hamilton and Hernacki teaches the client device of claim 28, wherein the client application is further configured to detect the event comprising one of a request to initiate help or a guided tour (see Paragraph 0014 – Hamilton discloses this limitation in that the user may trigger a client help application which allows a customer support agent to view or view and control the application on the user’s mobile device.).  

Claim 33:
The combination of Hamilton and Hernacki teaches the client device of claim 28, wherein the client device is further configured to receive the one or more content items as a sequence and displaying, by the client application, a second content item subsequent to the content item responsive to one or actions via the client application (see Paragraph 0023 – Hamilton discloses this limitation in that the client help application receives data indicating one or more actions to execute at the user’s device.).  

Claim 35:
Hamilton discloses a system comprising: 
a server of an entity having access to a plurality of content items (see Paragraph 0014 – Hamilton discloses a server help application.); 
wherein one or more processors of the server (see Paragraph 0048 – Hamilton discloses a device including processors for executing a method.) are configured to: 
receive from a client device of the entity a request for one or more contents items of the plurality of content items (see Paragraph 0025 – Hamilton discloses this limitation in that the server help application may send commands to the client help application for the client help application to perform certain functions in the application.), based at least on identification of an application hosted on one or more remote computing devices of another entity (see Paragraph 0023 – Hamilton discloses this limitation in that the client help application receives a user trigger to start the help process. Also see Paragraph 0016 – Hamilton discloses this limitation in that the emulator may obtain state information from the mobile application running on the client device to be able to provide help accordingly.); and 
provide to the client device one or more content items of the plurality of content items  (see Paragraph 0023 – Hamilton discloses this limitation in that the client help application may receive data indicating one or more actions to execute on behalf of the user. This may continue until the help session is terminated.) based at least on identification of the application (see Paragraph 0016 – Hamilton discloses this limitation in that the emulator may obtain state information from the mobile application running on the client device to be able to provide help accordingly.).
Hamilton fails to expressly disclose:
cause the client device to display a content item from the one or more content along with content of the application.  
	Hernacki teaches:
cause the client device to display a content item from the one or more content along with content of the application (see Paragraph 0022 – Hernacki  teaches this limitation in that an administrator may push images of a query back to a user’s screen, along with visual cues.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in the combination of Hamilton and Hernacki, to include:
cause the client device to display a content item from the one or more content along with content of the application
for the purpose of remotely guiding users through computer configurations in a more effective manner (see Paragraph 0012). Further, both Hamilton and Hernacki are concerned with providing real-time assistance to users remotely.  

Claim 37:
The combination of Hamilton and Hernacki teaches the system of claim 36, wherein the one or more processors are further configured to detect an event comprising one of a request to initiate help or a guided tour (see Paragraph 0014 – Hamilton discloses this limitation in that the user may trigger a client help application which allows a customer support agent to view or view and control the application on the user’s mobile device.).  

Claim 38:
The combination of Hamilton and Hernacki teaches the system of claim 37, wherein the one or more processors are further configured to identify the one or more items responsive to the detection of the event (see Paragraph 0028 – Hamilton discloses this limitation in that the action module may inject one or more user inputs or actions using the operating system such as simulated clicks. Also see Paragraph 0025 – Hamilton discloses this limitation in that the server help application may send commands to the client help application for the client help application to perform certain functions in the application.).  

Claim 39:
The combination of Hamilton and Hernacki teaches the system of claim 35, wherein the one or more processors are further configured to provide the one or more content items as a sequence of content items (see Paragraph 0023 – Hamilton discloses this limitation in that the client help application receives data indicating one or more actions to execute at the user’s device.).  

Claim 40:
The combination of Hamilton and Hernacki teaches the system of claim 39, wherein a second content item of the sequence of content items is to be displayed subsequent to a first content item of the sequence of content items responsive to one or actions of accessing the application (see Paragraph 0023 – Hamilton discloses this limitation in that the client help application receives data indicating one or more actions to execute at the user’s device. Also see Paragraph 0025 – Hamilton further discloses that actions may emulate the steps to perform a command.).

Claims 22, 27, 29, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hamilton and Hernacki further in view of Batchu et al., U.S. Patent Publication Number 2015/0169615 A1.

Claim 22:
	As indicated in the above rejection, the combination of Hamilton and Hernacki teaches every limitation of claim 21. The combination of Hamilton and Hernacki fails to expressly teach:
monitoring, by a client application of the client device, data generated responsive to the action of the user and transmitted to the one or more remote computing devices hosting the application.
Batchu teaches:
monitoring, by a client application of the client device, data generated responsive to the action of the user and transmitted to the one or more remote computing devices hosting the application (see Paragraph 0027 – Batchu teaches this limitation in that the library may monitor subsequent application operations in order to wait, synchronize, retrieve, or store based on the application state per the transmitted data. Also see Paragraph 0025 – Batchu teaches this limitation in that the persistent data may be embedded browser cache data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in the combination of Hamilton and Hernacki, to include:
monitoring, by a client application of the client device, data generated responsive to the action of the user and transmitted to the one or more remote computing devices hosting the application
for the purpose of providing a user with tools integral to productivity and confidentiality across multiple mobile devices (see Paragraph 0002).


Claim 27:
	As indicated in the above rejection, the combination of Hamilton and Hernacki teaches every limitation of claim 21. The combination of Hamilton and Hernacki fails to expressly teach:
wherein a browser within a client application of the client device accesses the application hosted by the one or more remote computing devices.
Batchu teaches:
wherein a browser within a client application of the client device accesses the application hosted by the one or more remote computing devices (see Figure 10 and Paragraph 0026 – Batchu teaches this limitation in that a the synchronization management code synchronizes at least a portion of the mobile app data to a remote storage system. The mobile app data is synchronized based on a received indication that an application has performed an operation affecting app data stored persistently on the device.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in the combination of Hamilton and Hernacki, to include:
wherein a browser within a client application of the client device accesses the application hosted by the one or more remote computing devices
for the purpose of providing a user with tools integral to productivity and confidentiality across multiple mobile devices (see Paragraph 0002).

Claim 29:
	As indicated in the above rejection, the combination of Hamilton and Hernacki teaches every limitation of claim 28. The combination of Hamilton and Hernacki fails to expressly teach:
wherein a client application of the client device is further configured to monitor a content item from the one or more content items along with content of the application.
Batchu teaches:
wherein a client application of the client device is further configured to monitor a content item from the one or more content items along with content of the application (see Paragraph 0027 – Batchu teaches this limitation in that the library may monitor subsequent application operations in order to wait, synchronize, retrieve, or store based on the application state per the transmitted data. Also see Paragraph 0025 – Batchu teaches this limitation in that the persistent data may be embedded browser cache data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in the combination of Hamilton and Hernacki, to include:
wherein a client application of the client device is further configured to monitor a content item from the one or more content items along with content of the application
for the purpose of providing a user with tools integral to productivity and confidentiality across multiple mobile devices (see Paragraph 0002).

Claim 34:
	As indicated in the above rejection, the combination of Hamilton and Hernacki teaches every limitation of claim 28. The combination of Hamilton and Hernacki fails to expressly teach:
wherein a browser within a client application on the client device is configured to access the application hosted by the one or more remote computing devices.
Batchu teaches:
wherein a browser within a client application on the client device is configured to access the application hosted by the one or more remote computing devices (see Figure 10 and Paragraph 0026 – Batchu teaches this limitation in that a the synchronization management code synchronizes at least a portion of the mobile app data to a remote storage system. The mobile app data is synchronized based on a received indication that an application has performed an operation affecting app data stored persistently on the device.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in the combination of Hamilton and Hernacki, to include:
wherein a browser within a client application on the client device is configured to access the application hosted by the one or more remote computing devices
for the purpose of providing a user with tools integral to productivity and confidentiality across multiple mobile devices (see Paragraph 0002).

Claim 36:
	As indicated in the above rejection, the combination of Hamilton and Hernacki teaches every limitation of claim 35. The combination of Hamilton and Hernacki fails to expressly teach:
wherein the one or more processors are further configured to monitor data generated responsive to the action of the user and transmitted to the one or more remote computing devices hosting the application.
Batchu teaches:
wherein the one or more processors are further configured to monitor data generated responsive to the action of the user and transmitted to the one or more remote computing devices hosting the application (see Paragraph 0027 – Batchu teaches this limitation in that the library may monitor subsequent application operations in order to wait, synchronize, retrieve, or store based on the application state per the transmitted data. Also see Paragraph 0025 – Batchu teaches this limitation in that the persistent data may be embedded browser cache data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in the combination of Hamilton and Hernacki, to include:
wherein the one or more processors are further configured to monitor data generated responsive to the action of the user and transmitted to the one or more remote computing devices hosting the application
for the purpose of providing a user with tools integral to productivity and confidentiality across multiple mobile devices (see Paragraph 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sudidhala, Raja Sekhar Reddy, U.S. Patent Publication Number 2017/0178374 A1 discloses a method for annotating an object in real-time using a database, remote device, and real-time annotating unit (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/               Examiner, Art Unit 2143                                                                                                                                                                                         
/BEAU D SPRATT/               Primary Examiner, Art Unit 2143